Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked by Commodity Specialist GS (Initials) by Commodity Specialist George San-tucci (Name) on the invoices covered by the protest listed above, assessed with duty at the rate of 25% Per centum ad valorem under Item 629.35 of the Tariff Schedules of the United States, consist of tungsten wire filaments, coils, or exciters exclusively used and dedicated for use as parts of electric light bulbs, necessary for the functioning of said light bulbs, and as such electrical articles or electrical parts of articles for which the rate of duty is 11.5 per centum ad valorem under the provisions of Item 688.40 Tariff Schedules of the United States.
*689IT IS FURTHER STIPULATED AND AGREED that the protest enumerated be submitted for decision on the basis of this stipulation, the protest being limited to the items marked “A”.
Accepting this stipulation as a statement of facts, we hold that the merchandise marked with the letter “A” and with the initials of the commodity specialist on the invoices covered by the entry in this protest, consists of tungsten wire, filaments, coils, or exciters, dedicated for use in electric light bulbs, dutiable at 11.5 per centum ad valorem under the TSUS item 688.40 provision for electrical articles and electrical parts of articles, not specially provided for.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.
*691DECISIONS OF THE UNITED STATES CUSTOMS COURT Reappraisemenfs